Citation Nr: 1421608	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel



INTRODUCTION

The Veteran had active service from December 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was initially before the Board in December 2010 when a claim for entitlement to service connection for an acquired psychiatric disorder was granted.  The Veteran's claims for service connection for hypertension and a sleep disorder were remanded in December 2010 and in August 2013.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Hypertension and sleep apnea were first diagnosed many years after the Veteran's service, and the competent and credible evidence fails to establish a causal or etiological relationship between the Veteran's hypertension or sleep apnea and his service or his service-connected ischemic heart disease, diabetes mellitus type II or posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed related to service, nor is it proximately due to or the result of, or aggravated by, service-connected ischemic heart disease, diabetes mellitus type II or PTSD.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Sleep apnea was not incurred in or aggravated by service, may not be presumed related to service, nor is it proximately due to or the result, or aggravated by, service-connected ischemic heart disease, diabetes mellitus type II or PTSD.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Initially, a letter issued in July 2005 advised the Veteran of the criteria for service connection, and the Veteran was notified of other information pertinent to substantiation of his claim.  A letter sent to the Veteran in September 2013 advised the Veteran of all elements of required notice, including notice regarding secondary service connection.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  His claims were readjudicated, and a supplemental statement of the case was issued in November 2013.  Consequently, the Board finds that the duty to notify has been satisfied as to these claims.

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service medical records and has associated identified post-service treatment records with the claims file.  Additionally, the Veteran has submitted private treatment records.  The Board has also reviewed the Veteran's Social Security Administration (SSA) records.  Moreover, the Board has reviewed the Veteran's electronic Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations and opinions in April 2011, February 2012, and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed. 

Consideration has been given to the argument that the most recent November 2013 medical opinions are inadequate due to a lack of rationale for the stated opinions. The Board does not agree.  The Board finds that the VA examiners answered the questions posed by the Board and provided rationale to support the opinions.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was Remanded, in pertinent part, to provide the Veteran corrective VCAA notice, obtain outstanding treatment records, and afford the Veteran addendum medical opinions.  All those actions were accomplished, and there has been substantial compliance with the August 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  Allen, 7 Vet. App. at 448.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for hypertension and a sleep disorder, to include as secondary to or aggravated by service-connected ischemic heart disease, diabetes mellitus type II or PTSD.   Initially, the Board notes that the Veteran did not report hypertension or a sleep disorder at his separation examination in December 1971, nor was such disorder diagnosed.  The Veteran's blood pressure at separation was 110/78, which is not defined for VA purposes as hypertension.  See 38 C.F.R. § 4.104 (2013).  There is no record which reflects that the Veteran was treated for hypertension proximate to service, nor does the Veteran allege that hypertension was chronic and continuous following his service discharge.

Rather, the Veteran contends that a service-connected disability caused or aggravated hypertension or sleep apnea.  The Board notes that the Veteran has been granted service connection for PTSD, ischemic heart disease, and diabetes mellitus.  

The evidence of record establishes that the Veteran was treated for heart disease prior to evaluation and treatment of PTSD after 1999, and establishes that sleep apnea was first diagnosed in 2006.  

Addressing the etiology of hypertension and sleep apnea, a VA examiner noted in April 2011 that PTSD is not recognized as a cause of hypertension in current medical literature.  The examiner opined that the Veteran has essential hypertension due to aging.  She noted that obstructive sleep apnea is a disorder of the upper airway and throat muscles that causes obstruction of air flow to the lungs.  The VA examiner stated that there is no evidence in the current medical literature that PTSD causes obstructive sleep apnea.  

The examiner once again considered the Veteran's claims in February 2012.  She noted that there is no medical evidence in this case which establishes a causal relationship between the Veteran's current hypertension and PTSD.  She again noted that there is no evidence in current medical literature that PTSD is a cause of hypertension.  The VA examiner specifically noted that there is no evidence in pulmonary medical records in the claims file to establish a causal relationship between obstructive sleep apnea and PTSD and no evidence in current medical literature that PTSD is a cause of obstructive sleep apnea.  

In November 2013, another VA examiner considered the previous VA opinions and the articles noted by the Veteran in support of the contention that service-connected disabilities caused or aggravated the claimed disorders.  The VA reviewer explained that the articles identify possible risk factors for hypertension and sleep apnea.  However, the reviewer concluded, there is no specific evidence of aggravation of hypertension or obstructive sleep apnea by service-connected PTSD in the records of the Veteran's treatment.  The reviewer noted that establishing service connection for a nonservice-connected condition by a service-connected condition requires a baseline plus quantitative increase in symptoms/disability/treatment beyond the norm for the nonservice-connected condition after onset of the service-connected condition, plus permanent worsening of the nonservice-connected condition after onset of the service-connected condition.  He opined that it was less than likely that the Veteran's hypertension or sleep apnea was caused by or aggravated by his service-connected PTSD.  

With respect to the Veteran's claims for hypertension and a sleep disorder secondary to diabetes mellitus, the November 2013 VA examiner noted, after reviewing the records, including articles cited to by Veteran, that the articles demonstrate possible risk factors, but, in this case, the Veteran has not presented any specific evidence for aggravation.  He noted there is no specific evidence that the Veteran's hypertension or obstructive sleep apnea was caused or aggravated by his service-connected diabetes.  He additionally noted that there is no specific medical literature to support the Veteran's contention that any disorder has been aggravated by a service-connected disability, and the Veteran has not provided tangible, objective evidence of aggravation. 

With respect to the Veteran's claims for hypertension and a sleep disorder secondary to ischemic heart disease, the November 2013 VA examiner noted, after reviewing the records including articles cited to by Veteran, that although the articles demonstrate possible risk factors the Veteran has not presented any specific documentation of aggravation of his hypertension or obstructive sleep apnea related to his ischemic heart disease.  He noted there is no tangible or objective data to support the Veteran's contention related to aggravation.  There are no contradictory opinions of record. 

The Board has also considered the statements made by the Veteran relating his hypertension and sleep disorder to his service-connected ischemic heart disease, diabetes mellitus type II or PTSD.  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension or sleep disorder.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  

It is true that he is competent to identify symptoms he has experienced.  However, because hypertension and obstructive sleep apnea are not the type of disorders that are readily observed by a lay person, and not readily diagnosed by unique and easily-identifiable features, they do not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements by the Veteran regarding the claimed etiology of hypertension or a sleep disorder are found to lack competency and thereby probative value.

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for hypertension or a sleep disorder as secondary to service-connected ischemic heart disease, diabetes mellitus type II or PTSD.

In support of his claims, the Veteran submitted various citations to articles discussing a possible link between PTSD and hypertension, diabetes mellitus and hypertension and ischemic heart disease, diabetes mellitus and hypertension, and sleep apnea and cardiovascular disease.  The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not opinions regarding the specific facts in this case.  

The Board also considers the theory of entitlement to service connection for hypertension and a sleep disorder on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Hypertension

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension.  The Veteran's December 1971 separation examination reflects a normal clinical evaluation of his heart.  His blood pressure was noted to be 110/78.  The Veteran denied high or low blood pressure in a report of medical history completed at that time.  Next, post-service evidence does not reflect hypertension for many years after service discharge.  Specifically, a September 1999 private treatment record indicates that the Veteran reported having been diagnosed with hypertension as early as 1994.  However, as 1994 was more than two decades after the Veteran's service discharge, this history tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect a diagnosis of hypertension until 1994.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience symptoms of the claimed condition to the degree required for a 10 percent evaluation until approximately 20 years after service separation.  This long period without problems weighs against the claim.  Significantly, when the Veteran filed his claim in July 2005, he self-reported that his hypertension had started in July 1988.  This would place its onset over 15 years following separation from service. The Veteran has provided no explanation as to why he delayed filing a claim for over 30 years.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  A VA examination was undertaken in February 2012 to specifically address the Veteran's hypertension claim.  After reviewing the Veteran's claims file and performing an examination, the VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  She noted that service treatment records show normal blood pressures.  The VA examiner indicated that there is no documentation in the service treatment records of persistent elevation of his blood pressure and no evidence in the claims file that his current hypertension had its onset during his active service.  There is no contradicting medical evidence of record.  Therefore, the Board finds the February 2012 VA examiner's opinion to be of great probative value, and to exceed the probative value of the Veteran's own statements.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and active duty service.  Although the Veteran is competent to report symptoms, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in an unpublished  single-judge Memorandum Decision issued by the Court, it was noted that 'in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service.'  Richardson v. Shinseki, Westlaw 1838671, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Here, the Board accords the Veteran's beliefs regarding the etiology of sleep apnea as he is not competent to identify the factors underlying symptoms of sleep apnea, a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his hypertension and service.  In contrast, the examiner who conducted February 2012 VA examination reviewed his records, examiner the Veteran, and considered his reported history.  Therefore, the Board finds that the February 2012 VA examination and opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hypertension is related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Sleep Disorder

Service treatment records do not reflect treatment for a sleep disorder.  At the Veteran's December 1971 separation examination he denied experiencing frequent trouble sleeping in a report of medical history completed at that time.  A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with obstructive sleep apnea since 2006, some 35 years after the Veteran's service discharge.  

The Board has considered the Veteran's statements regarding continuity of symptoms.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Sleep apnea is not a disease identified under 3.309(a).  As such, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of sleep apnea is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The February 2012 VA examiner diagnosed the Veteran with obstructive sleep apnea.  She noted that it was less likely than not that the Veteran's sleep disorder was incurred in or caused by service.  She rationalized that service treatment records do not document symptoms of sleep apnea and there is no medical evidence that his current sleep apnea had its onset during active military service.  She noted that there is no evidence in medical records in the claims file that his current sleep apnea has been chronic and continuous since his active service.  The VA examiner stated that pulmonary medical records in the claims file document diagnosis of obstructive sleep apnea in 2006.  There are no contradictory opinions of record. 

The Board finds that the February 2012 VA examination and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has obstructive sleep apnea that is related to his active service, as a lay person he is not competent to relate any current diagnosis of sleep apnea to his active service, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the February 2012 VA examiner has competently opined that sleep apnea is not related to his active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a sleep disorder is not warranted. Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability is denied.

Service connection for a sleep disorder, to include as secondary to a service-connected disability, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


